Citation Nr: 0501676	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  99-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative removal of nevus, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
February 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for postoperative removal of nevus, left eye.

The veteran relocated to Arkansas and jurisdiction of his 
claim was assumed by the RO in North Little Rock, Arkansas.

In November 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The Board remanded this claim in November 1999 and again in 
April 2001 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

Postoperative removal of nevus, left eye, is currently 
manifested by no residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
removal of nevus, left eye, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.31, 4.7, 4.84a, Diagnostic Code 6015 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the May 2003 and June 2003 letters, the 
March 1998 rating decision on appeal, the July 1999 statement 
of the case, and the July 2002, November 2003, and June 2004 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish a compensable 
evaluation for postoperative removal of nevus, left eye and 
the reasons and bases for the finding that the veteran did 
not warrant a compensable evaluation.  In the May 2003 
letter, the RO stated that to establish entitlement to an 
increased evaluation for the service-connected postoperative 
removal of nevus, left eye, the evidence must show that his 
service-connected disability had increased in severity.  
(This was also stated in the June 2003 letter.)  

In the March 1998 rating decision, the RO stated the medical 
evidence did not show disabling residuals or significantly 
impaired vision to warrant a compensable evaluation.  In the 
July 1999 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability, 
which informed him that healed growths on the eyeball or 
adnexus are to be rated based upon the residuals.  The 
veteran underwent several examinations for his eye, and the 
RO would subsequently issue a supplemental statement of the 
case explaining why the findings in the examination reports 
did not establish that the veteran had compensable residuals 
related to the service-connected disability.  The letters, 
rating decision, statement of the case, and supplemental 
statements of the case all informed the veteran of the 
criteria needed for a compensable evaluation for 
postoperative removal of nevus, left eye.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
May 2003 letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Your service medical records
?	[O]ther supporting records that 
[are] available from the Department 
of Defense
?	Any other supporting records that 
are available from other Federal 
Government sources, once you give us 
the information we need to request 
them.  For instance, you must tell 
us the name, location, and 
approximate dates of treatment at 
any VA Medical Facility where you 
have received treatment for your 
claimed conditions.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Copies of any private care 
providers' medical records, or any 
other type of supporting evidence, 
once you give us the information we 
need to request them. 

(Bold in original.)  

VA added that the veteran must provide VA with enough 
information about the records so that VA could request them 
from the person or agency who has them.  It noted that it was 
the veteran's responsibility to make sure that VA received 
all requested records which were not in the possession of a 
federal department or agency.  Also in the May 2003 letter, 
VA told the veteran that as the RO was considering his claim, 
he could submit evidence showing that his service-connected 
left eye had increased in severity, which could include a 
statement from his doctor, results of any laboratory tests or 
x-rays, or statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner your disability has become worse.  Further, in 
the November 2003 supplemental statement of the case, the 
veteran was provided with the provisions of 38 C.F.R. 
§ 3.159(c)(1) and (2), which also informed the veteran of who 
bears what responsibility when obtaining and submitting 
evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  Here, the RO had obtained the veteran's service 
medical records when he had filed his original claim for 
compensation in 1981.  In connection with the current claim, 
the veteran has reported having received treatment at the VA 
facilities in Little Rock, Arkansas and Miami, Florida, 
including the outpatient treatment records in those states.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  As 
stated above, the RO has provided the veteran with multiple 
examinations in connection with his claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA-compliant notification was not provided to the 
veteran until after the initial unfavorable determination, 
because that determination took place before the enactment of 
the VCAA.  However, the Court acknowledged in Pelegrini that 
VA could show that the lack of a pre-AOJ decision notice was 
not prejudicial to the claimant.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Again, it 
must be noted that the VCAA was passed after the initial 
consideratin of the veteran's claim for an increased 
evaluation.  The May 2003 and June 2003 letters and the July 
2002, November 2003, and June 2004 supplemental statements of 
the case provided the veteran with notification as to both 
the evidence necessary to substantiate a claim for an 
increased evaluation and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  While these notices 
were sent after adjudication of the claim, it was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In each of these documents, VA 
provided the veteran with 30 days (in the letters) and 
60 days (in the supplemental statements of the case) in which 
to submit additional evidence.  The Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, the Board's proceeding to decide 
the appeal at this time will cause no prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  While additional VA treatment 
records were received since the last decision, they do not 
address the service-connected scars of the left hand.  
Rather, they address disabilities that are not the subject of 
the current appeal.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been sufficiently met in this 
case.


II.  Decision

Service connection for postoperative removal of nevus, left 
eye, was granted by means of a September 1981 rating decision 
and assigned a noncompensable evaluation, effective February 
18, 1981.  The noncompensable evaluation has remained in 
effect since that time.

In September 1997, the veteran submitted a claim for an 
increased evaluation.  He stated that his eye condition would 
cause his eyes to be painful and red and very sensitive to 
light.

A May 1998 VA examination report shows that the veteran 
complained of photosensitivity.  Visual acuity in the right 
eye was 20/20 and in the left eye was 20/25.  The pupils were 
4.0 millimeters and reacted normally to light.  There was no 
afferent pupillary defect.  The motility was within normal 
limits.  The applanation tension was 20 in the right eye and 
20 in the left eye.  On slit lamp examination, the corneas, 
anterior chambers and irises were normal.  The lenses were 
clear.  In the funduscopic examination, the left eye showed a 
0.6 disc diameter with a physiologic up.  The branch vessels, 
macula and periphery were within normal limits.  The 
impressions were minimal hyperopia and presbyopia of both 
eyes and "no apparent cause for reported photosensitivity" 
in the left eye.

In November 2000, the veteran testified at a personal hearing 
before the undersigned.  There, the veteran complained of 
photosensitivity in the eye.  He maintained that he was 
having difficulty at his job because his eye was constantly 
red and "when he was forced to remove his glasses, people 
think he's on some sort of illicit drug."  The veteran's 
representative argued that the Diagnostic Code allows a 
minimum of a 10 percent evaluation for a growth on the eye.  
The veteran testified he had daily headaches as a result of 
his eye.  He stated that his job consisted of driving and 
that he had to wear tinted glasses all the time due to his 
sensitivity.  

In a November 2000 letter, the veteran's employer at that 
time, which was a commercial mail provider, stated that the 
veteran's constant complaints regarding the light sensitivity 
of his left eye were "a significant contributing factor" 
that prevented the veteran from working inside the office 
with computer equipment.  He noted that the office jobs 
"tend[ed]" to pay more, but that the employer's estimation 
was that employment in this area would "only increase [the 
veteran's] complaint about headaches caused by the light 
sensitivity.  Therefore, it had the veteran working "outside 
the office environment."

A February 2002 VA examination report shows that the examiner 
diagnosed the veteran with chronic muscle tension-type 
headaches with normal neurological examination.  He stated he 
was not able to relate these headaches to the removal of the 
nevus from the left eye.  He added, "No relationship can be 
established."  

A separate February 2002 VA examination report shows that the 
veteran had 20/30 visual acuity in the left eye uncorrected 
and 20/20 corrected.  The diagnoses were refractive error and 
pinguecula in both eyes.

In a March 2002 letter from a private physician, he stated 
that the veteran had an object removed from his eye in 
service and currently complained of symptoms of redness and 
discomfort in the eye, as well as sensitivity.  On 
examination, visual acuity was 20/20- in the right eye and 
20/25 in the left eye, corrected.  He stated there appeared 
to be a mild constriction of the visual field on the left 
eye.  Other findings related to the eye were normal.  He 
concluded that the veteran had ocular symptoms of injection 
and discomfort that relate to the removal of a foreign body 
"several years ago."

In August 2002, the veteran submitted a statement informing 
VA that he was no longer working in his job due to the 
situation with his eyes and headaches.  He stated that the 
medication he was taking for these problems caused him to be 
drowsy, and he was unable to drive.

A June 2003 VA examination report shows that the veteran had 
visual acuity of 20/30-2 uncorrected and 20/25- corrected in 
the left eye.  Ophthalmoscopic examination was within normal 
limits.  The examiner diagnosed presbyopia and stated that he 
saw no residuals which would result in a disability of the 
left eye.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2004); Schafrath, 1 Vet. App. 589.  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service-connected postoperative removal of 
nevus, left eye, has been evaluated under Diagnostic Code 
6015.  That Diagnostic Code provides that benign, new growths 
(eyeball and adnexa, other than superficial) are to be rated 
on the basis of impaired vision, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6015.  Where the 
new growth is healed, Diagnostic Code 6015 provides that the 
rating should be based on the residuals.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for postoperative removal of nevus, 
left eye.  Initially, the Board notes that the veteran's 
disability must be evaluated based upon the residuals of the 
removal of the nevus, as there has been no new growth 
reported by either the veteran or a medical professional.  
The evidence that supports the veteran's allegation that he 
has residuals related to the left eye is the March 2002 
letter from the private physician, where he states that the 
veteran had symptoms of injection and discomfort that related 
to the removal of the foreign body.  However, the VA 
examination reports do not substantiate that the veteran has 
residuals that relate to the service-connected disability.  
In the May 1998 VA examination report, the examiner found 
hyperopia and presbyopia of both eyes.  Refractive error is 
not a disability for which service connection may be granted.  
See 38 C.F.R. §§ 3.303, 4.9 (2004).  Also, the examiner 
stated the veteran's photosensitivity was not related to the 
service-connected left eye.  In the February 2002 VA 
examination report, the examiner entered a diagnosis of 
pinguecula in both eyes.  He did not attribute such diagnosis 
to the service-connected disability.  A separate February 
2002 VA examination report showed that the examiner found no 
relationship between the veteran's headaches and his service-
connected left eye.  Finally, in the June 2003 VA examination 
report, the examiner stated that he saw no residuals which 
could constitute a disability of the left eye.  Additionally, 
it must be noted that the private physician stated that there 
"appeared to be" a mild constriction in the left eye.  This 
would not indicate a definite finding of a constriction.  
This is another basis upon which the Board has accorded this 
medical opinion less probative value than those shown in the 
VA examination reports.  The Board has found that the 
preponderance of the evidence is against a finding that the 
veteran has any chronic residuals in the left eye that relate 
to the service-connected disability.  Therefore, a 
compensable evaluation is not warranted.

The veteran is competent to report his symptoms.  To the 
extent that he has alleged that he has residuals of 
photosensitivity and headaches, the Board finds that the 
medical evidence does not support a finding that such 
symptoms are attributable to the service-connected 
disability.  In fact, there is medical evidence to the 
contrary.  Two medical professionals have stated that neither 
symptom is related to the service-connected left eye 
disability, and there is no competent evidence to refute 
these findings.  The Board has accorded more probative value 
to the three VA examination reports, which do not show that 
the veteran has a residual disability related to the service-
connected postoperative removal of nevus, left eye, than the 
March 2002 opinion by the private physician, which opinion is 
not sufficiently definite in the ventured opinion.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
evaluation for the postoperative removal of nevus, left eye, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
postoperative removal of nevus, left eye, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  The 
Schedule contemplates the average impairment in earning 
capacity in civil occupations resulting from disability, and 
this does not mean that only one civil occupation is 
considered.  Based on the description that the veteran's 
scars cause him no functional disability, the Board finds 
that his service-connected disability would not present any 
impediment to his working in a civil occupation.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
postoperative removal of nevus, left eye, has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  The Board is aware that the veteran and 
his former employer have stated that the veteran's left eye 
has affected his job he had as a driver.  First, both the 
veteran and his former employer were attributing the 
photosensitivity to the veteran's service-connected 
disability, which was their basis for saying that it affected 
the veteran's work.  There is medical evidence that shows 
that this symptom is not related to the service-connected 
disability.  The veteran also stated that the headaches 
affected his ability to work.  A medical professional 
specifically determined that the headaches were not related 
to the service-connected left eye.  Finally, the veteran 
informed VA that he was no longer working due to his left 
eye.  The Board notes that there are multiple VA 
hospitalization summary reports in the claims file and none 
of them show that the veteran was hospitalized for his left 
eye.  Based on the findings in the summary reports, it would 
appear that the cause of the veteran's difficulty in working 
is, either in whole or part, in no way due to his service-
connected postoperative removal of nevus, left eye.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

Entitlement to a compensable evaluation for postoperative 
removal of nevus, left eye, is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


